Citation Nr: 0702024	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-13 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether the appellant is eligible for VA benefits based on 
service from January 1978 to April 1978.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 administrative decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.  The RO determined that the 
appellant's period of service from January 1978 to April 1978 
is a bar to the receipt of VA benefits and is dishonorable 
for VA purposes.  Although the issue was developed as that of 
a character of discharge, given the applicable legal 
criteria, the Board has characterized the issue as listed on 
the title page.


FINDINGS OF FACT

1.  The appellant was discharged in April 1978 by reason of 
fraudulent enlistment, and his enlistment is voided from the 
beginning.

2.  Service from January 1978 to April 1978 is invalid.


CONCLUSION OF LAW

The appellant is not eligible for VA benefits based on 
service from January 1978 to April 1978.  38 C.F.R. § 3.14 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim including 
veteran status.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, the VCAA notice requirements may 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this case, in August 2001 and July 2005 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate his eligibility to VA 
benefits given his void enlistment, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence in his possession that pertains to the claim.  In 
November 2005, the veteran was advised by the RO that the 
Cook County Circuit Court had not responded to the RO's three 
requests, and that he should submit documentation to support 
his claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service records, and the letters from Cook County 
Circuit Court submitted by the veteran.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events or content 
of the notice is not shown to have any effect on the case or 
to cause injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

The term "veteran" under the applicable statutes and 
regulations means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. 
§ 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2006).  

Service is valid unless the enlistment is voided by the 
service department.  38 C.F.R. § 3.14 (2006).  Where an 
enlistment is voided by the service department because the 
person did not have legal capacity to contract for a reason 
other than minority (as in the case of an insane person) or 
because the enlistment was prohibited by statute (a deserter 
or person convicted of a felony), benefits may not be paid 
based on that service even though a disability was incurred 
during such service.  An undesirable discharge by reason of 
the fraudulent enlistment voids the enlistment from the 
beginning.  38 C.F.R. § 3.14(b).

The appellant contends, in essence, that he was not convicted 
of a crime prior to his enlistment in January 1978.  

The appellant's service personnel records include an April 
1978 order of the commanding general voiding his enlistment 
contract as he concealed a civil conviction and there was 
evidence of unverified recruiter involvement.  His Department 
of Defense (DD) Form 214 accordingly reflects that he was 
"released from military control by reason of void 
enlistment."  Moreover, although the form shows that he 
enlisted in January 1978 and was discharged in April 1978, 
the form also shows no active duty credited for this period.  
Furthermore, the character of service was aptly listed as 
"not applicable."  

Given the above, the Board finds that the appellant was 
discharged in April 1978 by reason of fraudulent enlistment, 
and his enlistment is voided from the beginning.  Thus, 
service from January 1978 to April 1978 is invalid.  See 38 
C.F.R. § 3.14.

Another DD Form 214 for a later period of service from July 
1982 to August 1982 reflects that the appellant had no prior 
active service.  Indeed, an August 1982 service department 
memorandum notes that he was discharged in 1978 because of 
misconduct and fraudulent enlistment.  Thus, the Board 
observes that the 1978 finding of a fraudulent enlistment 
remained unchanged. 

The appellant contends that he was not convicted of a crime 
prior to his enlistment in January 1978, and therefore the 
military's action was "false."  The Board observes, 
however, that the service department makes the determinations 
regarding service and fraudulent enlistments.  See Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993) (only Secretary of 
military department, acting pursuant to 10 U.S.C. § 1552(a), 
may correct military records of that department when 
considered necessary to correct error or remove injustice); 
see also Agad v. Gober, 15 Vet. App. 436 (1997).  As the 
record fails to show that the service department has amended 
its initial determination regarding the appellant's 1978 
enlistment, the Board is bound by that determination.  See 
id.  

Given the above, the Board reiterates that the appellant was 
discharged by reason of fraudulent enlistment and that his 
enlistment is voided from the beginning.  Thus, benefits may 
not be paid based on that service.  See 38 C.F.R. § 3.14(b).  
Accordingly, the claim must be denied.




ORDER

Eligibility for VA benefits based on service from January 
1978 to April 1978 is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


